Citation Nr: 1546414	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  09-43 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a higher (compensable) initial disability rating (or evaluation) from September 1, 2007 to February 5, 2015, and in excess of 10 percent from February 5, 2015, for lumbar strain and lumbar spine degenerative disc disease (DDD) and transitional L5 (a lumbar spine disability).

2.  Entitlement to a higher initial disability rating in excess of 10 percent for left hip strain with osteoarthritis and status post arthroscopic surgery scars (left hip disability).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1981 to August 2007. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted service connection for a left hip disability, initially assigning a 10 percent rating, and service connection for a lumbar spine disability, initially assigning a noncompensable (zero percent) rating.  A February 2015 rating decision assigned a 10 percent disability rating for the lumbar spine disability from February 5, 2015; granted service connection for left thigh limitation of extension, initially assigning a 10 percent rating from February 5, 2015; and granted service connection for impairment of the left thigh, initially assigning a noncompensable rating from February 5, 2015.  The Atlanta, Georgia, RO has jurisdiction of the current appeal.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

Although higher ratings have been assigned for the lumbar spine and left hip disabilities for part of the initial rating period on appeal, as reflected in the February 2015 rating decision, the issues remain in appellate status as the maximum rating has not been assigned for each disability.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

During the pendency of the appeal, the Veteran filed a claim for a temporary total (100 percent) rating for the left hip disability due to surgery.  The RO issued a May 2009 rating decision granting a temporary total rating for convalescence due to left hip surgery from October 13, 2008 to January 1, 2009.  The Veteran continues to appeal for a higher rating for the left hip disability. 

On the November 2009 VA Form 9, the Veteran marked the appropriate line to indicate that he desired a hearing before the Board at the RO.  In an August 2014 statement, the Veteran withdrew the request for a Board hearing.  See 38 C.F.R. 
§ 20.704 (2015).

In October 2014, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) to obtain outstanding treatment records, and to provide the Veteran with VA examinations.  The Veteran was afforded the requested VA examinations.  With respect to treatment records, the AOJ mailed a January 2015 letter asking the Veteran to complete an enclosed VA Form 21-4142 for each healthcare provider that has treated the disabilities on appeal; however, no response was received from the Veteran, and the Board finds that the AOJ substantially complied with the October 2014 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1. For the initial rating period from September 1, 2007 to February 5, 2015, the lumbar spine disability manifested painful noncompensable limitation of motion of the lumbar spine. 

2. For the entire initial rating period from September 1, 2007, even with considerations of low back pain and stiffness, the lumbar spine disability has not resulted in forward flexion of the thoracolumbar spine to greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine less than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.

3. For the entire initial rating period from September 1, 2007, the lumbar spine disability has not resulted in incapacitating episodes having a total duration of at least four weeks but less than six weeks during a 12-month period as a result of intervertebral disc syndrome (IVDS).

4. For the entire initial rating period from September 1, 2007, there were no objective neurologic abnormalities or findings related to the lumbar spine disability.

5. For the entire initial rating periods from September 1, 2007 to October 13, 2008 and from January 1, 2009, the left hip disability has manifested noncompensable limitation of motion with complaints of pain on motion, weakness, stiffness, and lack of endurance

6. For the entire initial rating periods from September 1, 2007 to October 13, 2008, and from January 1, 2009, the left hip disability was not productive of ankylosis, fracture, malunion, or nonunion of the joint or flail hip joint, and did not manifest limitation of left hip flexion to 45 degrees, limitation of left hip rotation  such that the Veteran cannot toe-out more than 15 degrees, limitation of left hip adduction such that he cannot cross his legs, or limitation of left hip abduction with motion lost beyond 10 degrees.

7. For the initial rating period from October 13, 2008, the Veteran had left hip scars that were not painful or unstable, and the total area of all scars was less than 39 square centimeters (less than 6 square inches).


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in favor of the Veteran, the criteria for a disability rating of 10 percent for lumbar spine DDD with transitional L5 have been met for the initial rating period from September 1, 2007 to February 5, 2015.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5242, 5243 (2015).

2. The criteria for an initial disability rating in excess of 10 percent for lumbar spine DDD with transitional L5 have not been met or more nearly approximated for the entire initial rating period from September 1, 2007.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5242, 5243 (2015).

3. The criteria for an initial disability rating in excess of 10 percent for left hip strain with osteoarthritis and status post arthroscopic surgery scars have not been met or more nearly approximated for the entire initial rating periods from September 1, 2007 to October 13, 2008, and from January 1, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5250-5255 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In an appeal for a higher initial rating, because the appeal arises from disagreement with the initial ratings following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issues adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service VA and private treatment records, relevant VA examination reports, and the Veteran's written statements in support of the current appeal.  

In March 2007, January 2009, August 2009, and February 2015, VA provided VA medical examinations to help determine the severity of the lumbar spine and left hip disabilities.  The Board finds that, taken together, the above-referenced examination reports are adequate for VA rating purposes because they were written after interviews with the Veteran, examinations of the Veteran, and contain findings regarding the severity of the Veteran's lumbar spine and left hip disabilities supported by clinical data.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board is aware that the March 2007 VA examination report indicates that the claims file was not reviewed, and that the January 2009 and August 2009 VA examination reports do not show whether or not the claims file was reviewed.  The Board is using the March 2007, January 2009, and August 2009 VA medical examination reports to determine the Veteran's contemporaneous lumbar spine and left hip symptomatology and impairment, not to establish service connection.  In addition, the Board notes that the Veteran was capable of informing the March 2007, January 2009, and August 2009 VA examiners of lumbar spine and left hip symptoms, in fact did so, and that the reports of the Veteran's current symptoms were specifically noted in the March 2007, January 2009, and August 2009 VA examination reports.  See, e.g., Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that VA cannot reject a medical opinion simply because it is based on a history supplied by a veteran, but the strength of the opinion depends rather upon the accuracy of the facts asserted by the veteran).  

As the Veteran was capable of supplying the information regarding current lumbar spine and left hip symptomatology and functional impairment, and the VA examiners made clinical findings with respect to the lumbar spine and left hip disabilities, the fact that the March 2007, January 2009, and August 2009 VA examiners did not indicate review of the claims file does not render the March 2007, January 2009, and August 2009 VA examination reports inadequate on the relevant question of the current level of severity of the lumbar spine and left hip symptomatology, specifically including the findings and measurements at those examinations, which are valid measures independent of any history.  See Kowalski, 19 Vet. App. at 177; VAOPGCPREC 20-95 (stating that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide).  As such, the Board finds that the March 2007, January 2009, and August 2009 VA medical examination reports are adequate for rating purposes.  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the claims file is a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion, it is not a magical or talismanic set of documents).

The Board notes that a VA medical examination is not inadequate merely because the medical examiner states he or she cannot reach a conclusion without resort to speculation.  Jones v. Shinseki, 23 Vet. App. 382 (2011).  Thus, while VA has a duty to assist a veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA examiner to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.  Nevertheless, simply concluding that a medical question could not be resolved without speculation, without providing any explanation why, renders an opinion inadequate.  Id.  The phrase "without resort to speculation" or use of speculative language in a medical report or opinion should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Further, the examiner should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether the answer to a medical question cannot be determined from current medical knowledge.  Id.   

In this case, the February 2015 VA examiner indicated that he was unable to opine whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups of the left hip or lumbar spine disabilities because the Veteran was not experiencing a flare-up at the time of the February 2015 examination.  In this case, it is not possible to schedule an examination during a flare-up or anticipate when the Veteran may experience pain, weakness, fatigability, or incoordination from the left hip or lumbar spine disabilities; therefore, limitation of motion measurements under these conditions cannot be provided due to limitations of medical knowledge and practicalities of scheduling the Veteran for a VA examination when he experiences one of the above-referenced limitations during a flare-up.  Certainly, the Veteran can seek medical care during flare-ups or when he experiences pain, weakness, fatigability or incoordination, which would then be recorded in his treatment (medical) records, and would be available for VA to review when rating the disabilities on appeal.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue for a higher rating of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  
The Board has considered whether staged rating is warranted with respect to the issue of entitlement to a higher initial rating for the lumbar spine disability, and finds that the severity of the Veteran's lumbar spine disability on appeal has not changed during the course of the appeal so as to warrant staged rating, as explained below.  The Board has also considered whether staged rating is warranted with respect to the issue of entitlement to a higher initial rating for the left hip disability, and finds that the severity of the Veteran's the left hip disability on appeal has changed during the course of the appeal, so warrants a staged rating, as explained below.  

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Initial Rating Analysis for Lumbar Spine Disability

Disabilities of the spine are rated under General Rating Formula for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula provides a 10 percent disability rating for forward flexion of the lumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range-of-motion of the lumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range-of-motion of the lumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is provided for forward flexion of the lumbar spine 30 degrees or less, or favorable ankylosis of the entire lumbar spine while a 50 percent disability rating is assigned for unfavorable ankylosis of the entire lumbar spine.  Finally, a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.  

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (see also Plate V) provides that, for VA compensation purposes, normal forward flexion of the lumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the lumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire lumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a.

The diagnostic codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability;
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also DC 5003); 5243 Intervertebral disc syndrome.

In this case, the Veteran has not contended, and the evidence does not show, that the lumbar spine disability has manifested symptoms such as residuals of a fracture of the vertebra (DC 5235), sacroiliac injury and weakness (DC 5236), spondylolisthesis or segmental instability (DC 5239), ankylosing spondylitis (DC 5240), or spinal fusion (DC 5241) any time during the entire rating period on appeal.  Accordingly, the diagnostic codes pertaining to those disabilities are not applicable in this case. 

The IVDS Rating Formula provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

DC 5010 provides that arthritis due to trauma is to be rated as degenerative arthritis under DC 5003.  38 C.F.R. § 4.71a.  Under DC 5003, degenerative arthritis, is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with x-ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a. 

The Veteran is in receipt of a noncompensable (zero percent) rating for the initial rating period September 1, 2007 to February 5, 2015, and a 10 percent rating for from February 5, 2015 under DC 5242.  The Veteran has generally contended that a higher rating is warranted for the lumbar spine disability.  

After a review of all the lay and medical evidence of record, the Board finds that, for the initial rating period from September 1, 2007 to February 5, 2015, the evidence is in relative equipoise as to whether the Veteran has painful motion of the lumbar spine that results in noncompensable limitation of motion so as to warrant a 10 percent rating under DC 5003.  The provisions of 38 C.F.R. § 4.59 establish that a veteran is entitled to a minimum compensable (10 percent) rating for such arthritis-like pain that limits motion to a noncompensable degree.  See 38 C.F.R. 
§ 4.71a, DC 5003; DeLuca, 8 Vet. App. 202; Burton v. Shinseki, 25 Vet. App. 1 (2011).  During the March 2007 and August 2009 VA examinations, the Veteran reported pain with motion of the lumbar spine.  Although the limitation of lumbar spine motion is not compensable under the schedular rating criteria discussed above, the Board resolves reasonable doubt in favor of the Veteran to find that the criteria for a higher initial disability rating of 
10 percent have been met for the period from September 1, 2007 to February 5, 2015.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.59, 4.71a, DC 5003.

Because the Board has granted a 10 percent rating for the period from September 1, 2007 to February 5, 2015, the Veteran is now in receipt of a 10 percent rating for the entire initial rating period from September 1, 2007.  The Board will proceed to analyze whether a disability rating in excess of 10 percent is warranted for the lumbar spine disability at any time during the initial rating period on appeal from September 1, 2007.  

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against assignment of an initial disability rating in excess of 10 percent for the lumbar spine disability for the entire initial rating period from September 1, 2007.  At no time during the initial rating period from September 1, 2007, even with consideration of limitation of motion due to pain and stiffness, and flare-ups of pain, did the lumbar spine disability manifest forward flexion of the thoracolumbar spine limited to greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine less than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

Throughout the initial rating period from September 1, 2007 to February, 2015, the lumbar spine disability manifested degenerative arthritis of the lumbar spine, with forward flexion of 75 degrees and combined range of motion of the lumbar spine of 215 degrees, including due to pain and other orthopedic factors indicated at 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  There are specific clinical findings that the Veteran did not have muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  Moreover, there were no incapacitating episodes requiring bed rest prescribed by a physician as a result of the lumbar spine disability.

At the March 2007 VA pre-discharge examination, the Veteran reported low back pain and stiffness that occurred four times per day and lasted for one hour in duration per episode.  The Veteran also reported pain which he rated at 6 out of 10 elicited by physical activities, and denied radiating pain into the extremities or incapacitating episodes.  Upon examination in March 2007, the Veteran had 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of right lateral flexion, 30 degrees of left lateral flexion, 30 degrees of right lateral rotation, and 30 degrees of left lateral rotation, with a combined range of motion of the lumbar spine of 240 degrees.  There was no objective evidence of pain with movement, and Deluca factors were negative, to include after repetitive use testing.  The March 2007 VA examiner noted that the Veteran's posture and gait were within normal limits. 

At the August 2009 VA examination, the Veteran reported low back pain, stiffness, and decreased range of motion of the lumbar spine but denied fatigue, spasms, paresthesia, numbness, weakness, and bowel or bladder problems.  The Veteran reported mild low back pain that occurred ten times per day and lasted for one hour in duration per episode.  The Veteran also reported that pain affected his sleep, was exacerbated by physical activity, and that he could function without medication during episodes of pain.  The Veteran denied any incapacitation due to the lumbar spine disability.  Upon examination in August 2009, the Veteran had 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of right lateral flexion, 30 degrees of left lateral flexion, 30 degrees of right lateral rotation, and 30 degrees of left lateral rotation, for a combined range of motion of the lumbar spine of 240 degrees.  There was no objective evidence of pain with movement, and Deluca factors were negative, to include after repetitive use testing.  The August 2009 VA examiner noted that the Veteran's posture and gait were within normal limits.  The August 2009 VA examiner diagnosed lumbar strain and lumbar degenerative disc disease with transitional L5.  

A September 2011 VA treatment record shows complaints of lower back pain which the Veteran rated at 4 out of 10.  At the February 2015 VA examination, the Veteran reported low back pain and muscle spasm but denied flare-ups of pain.  Upon examination in February 2015, the Veteran had 75 degrees of forward flexion, 20 degrees of extension, 30 degrees of right lateral flexion, 30 degrees of left lateral flexion, 30 degrees of right lateral rotation, and 30 degrees of left lateral rotation, with a combined range of motion of the lumbar spine of 215 degrees.  There was no objective evidence of pain with movement, and Deluca factors were negative, to include after repetitive use testing.  The February 2015 VA examiner noted that the Veteran did not have guarding or muscle spasm of the thoracolumbar spine.  X-rays performed in conjunction with the February 2015 VA examination show a diagnosis of lumbar strain and lumbar degenerative disc disease with transitional L5.  

As to functional impairment, the March 2007 VA examiner noted that the Veteran should avoid frequent bending, stooping, and crouching as a result of the lumbar spine disability.  The March 2007 VA examination report shows that the Veteran reported that he was able to function without medication but that he had difficulty with running and heavy lifting.  During the August 2009 VA examination, the Veteran reported that he has limited his activities according to the amount of pain he was able to tolerate.  At the February 2015 VA examination, the Veteran reported that he had no functional impairment or functional loss of the lumbar spine.  The Veteran indicated that he worked in project management for an energy company, which involved mainly computer work but that he has to walk from time to time. 

The Board has considered and weighed the Veteran's complaints, as well as medical findings, of low back pain, stiffness, and muscle spasm, including during flare-ups, that cause the functional impairment as discussed above, to include difficulties with bending, stooping, crouching, running, heavy lifting, and prolonged walking.  All the symptomatology and functional impairment described above result from the limitation of motion of the lumbar spine, to include as due to pain, stiffness, or muscle spasm, and all the symptoms described by the Veteran are contemplated in the 10 percent rating under DC 5003, either directly as limitation of motion or painful motion, or indirectly as orthopedic factors that limit motion and function.  38 C.F.R. §§ 4.40, 4.45, 4.59 4.71a; DeLuca, 8 Vet. App. at 206-07.  The record also reflects that, for the entire initial rating period from September 1, 2007, the Veteran did not have muscle spasm or guarding severe enough to cause abnormal gait or abnormal spinal contour.

The weight of the evidence demonstrates that, during the entire initial rating period from September 1, 2007, the lumbar spine disability did not more nearly approximate forward flexion of the lumbar spine to greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine less than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour, so as to warrant the next higher rating of 20 percent.  38 C.F.R. § 4.71a, DC 5242.  The Board has considered additional limitation of functional range of motion due to pain and during flare-ups sufficient to serve as a basis for a higher rating at any point during the initial rating period from September 1, 2007.  See Mitchell.  For these reasons, the preponderance of the evidence weighs against a finding that the lumbar spine disability more closely approximates the next higher 20 percent rating under DC 5242 at any time during the entire initial rating period from September 1, 2007.  See 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59; DeLuca, at 206-07. 

With respect to IVDS, the March 2007, August 2009, and February 2015 VA examiners assessed that there is no IVDS or incapacitating episodes as a result of the lumbar spine disability.  Because the weight of the evidence of record shows that the Veteran did not have incapacitating episodes having a total of at least 2 weeks but less than 4 weeks during the past 12 months as a result of IVDS, a disability rating in excess of 10 percent is not warranted based on IVDS.  38 C.F.R. § 4.71a, DC 5243.  

Finally, for the entire initial rating period from September 1, 2007, there were no neurologic abnormalities or findings related to the lumbar spine disability.  The March 2007, August 2009, and February 2015 VA examination reports show that the Veteran did not have radiculopathy, atrophy, or sensory deficits of the lower extremities.  The Veteran has also denied neurologic symptoms relating to the lumbar spine disability.  Therefore, the weight of the lay and medical is against the assignment of a separate rating for neurologic manifestations of the lumbar spine disability.

Left Hip Disability Rating Analysis

Disorders of the hips are rated under Diagnostic Codes (DC) 5250 through DC 5255 of 38 C.F.R. § 4.71a.  Hip flexion is measured from 0 degrees to 125 degrees; abduction is measured from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II. 

Under DC 5251 (limitation of extension of the thigh), a 10 percent rating is assigned with extension limited to 5 degrees.  Under DC 5252 (limitation of flexion of the thigh), a 10 percent rating is assigned with flexion limited to 45 degrees; a 20 percent rating is assigned with flexion limited to 30 degrees; a 30 percent rating is assigned with flexion limited to 20 degrees; and a 40 percent rating is assigned with flexion limited to 10 degrees.  Under DC 5253, pertaining to impairment of the thigh, a 10 percent rating is warranted for limitation of adduction of the thigh such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe out more than 15 degrees; a 20 percent rating requires limitation of abduction with motion lost beyond 10 degrees.  DC 5255 contemplates impairment of the femur.  Malunion of the femur warrants a 10 percent rating with slight knee or hip disability, a 20 percent rating with moderate knee or hip disability, and 30 percent rating with marked knee or hip disability.  38 C.F.R. § 4.71a. 

The terms "moderate" and "marked" are not defined in the VA Schedule.  Rather than applying a mechanical formula, it is incumbent upon the Board to arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6 (2015).  Terminology such as "moderate" and "marked" used by VA examiners and others, although an element of evidence to be considered by the Board, are not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

The Veteran is in receipt of a 10 percent rating for the initial rating periods from September 1, 2007 to October 13, 2008 and from January 1, 2009.  The 10 percent rating was assigned based on the criteria of DC 5010-5003, notwithstanding the gratuitous addition of DC 5252 when assigning diagnostic codes.  The 10 percent rating was also assigned based on x-ray evidence of left hip osteoarthritis, as well as painful and limited noncompensable motion, including additional functional impairment to a noncompensable degree after repetitive use due to pain.  See October 2007 rating decision.  DC 5010 provides that arthritis due to trauma is to be rated as degenerative arthritis under DC 5003.  Therefore, the left hip disability was in fact rated based on painful noncompensable limitation of left hip motion, to include as due to flare-ups and other orthopedic factors.  The RO did not find that the DC 5252 criteria were met, so should not have used a hyphenated diagnostic code, but should have used DC 5010-5003.  See 38 C.F.R. § 4.71a (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen).

The February 2015 rating decision purported to assign a separate 10 percent rating for painful motion of the thigh at the hip for the initial rating period from February 5, 2015 under DC 5003-5251 and 38 C.F.R. § 4.59.  As explained in more detailed below, at no point during the initial rating period on appeal from September 1, 2007 did the Veteran have compensable left hip limitation of extension.  Accordingly, the Board finds that the assignment of a separate 10 percent rating in the February 2015 rating decision based on painful left hip motion constitutes pyramiding because the Veteran was already in receipt of a 10 percent rating for painful noncompensable limitation of motion of the left hip.  See October 2007 rating decision.  Both pain and limitation of motion are overlapping symptoms under DCs 5003 and 5251.   38 C.F.R. §§ 4.14, 4.59, 4.71a, DC 5003; Esteban, 6 Vet. App. at 261-62 (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).  The Board will not disturb the AOJ's assignment of the separate 10 percent rating for painful motion of the left thigh at hip for the initial rating period from February 5, 2015; however, the Board must recognize such pyramiding in order to adjudicate the issue on appeal so as to avoid further compounding the pyramiding by assigning higher rating(s) based on the same painful limitation of motion.    

The February 2015 rating decision also assigned a separate noncompensable (zero percent) rating for limitation of thigh rotation under DC 5253 for the initial rating period from February 2, 2015 even though the separate rating assigned was not warranted because none of the 10 percent (compensable) DC 5253 rating criteria were met.  

The Veteran was in receipt of a temporary total (100 percent) rating for convalescence after left hip arthroscopic surgery for the rating period from October 13, 2008 to January 1, 2009.  Because the Veteran is in receipt of a total (100 percent) scheduler rating for the rating period from October 13, 2008 to January 1, 2009, the Board will only consider whether a higher rating is warranted for the remainder of the initial rating periods from September 1, 2007 to October 13, 2008 and from September 1, 2009 for purposes of rating the left hip disability on appeal.  

The Veteran has generally contended that a higher rating is warranted for the left hip disability.  At the March 2007 VA pre-discharge examination, the Veteran reported left hip pain, stiffness, weakness, giving way, and lack of endurance.  The Veteran indicated that he had nonradiating constant pain, which he rated at 7 out of 10, which was elicited by physical activity and improved with rest.  The Veteran described difficulty with running but denied having any incapacitating episodes as a result of the left hip disability.  At the January 2009 VA examination, the Veteran reported left hip pain, stiffness, weakness, giving way, and lack of endurance, but denied swelling heat, redness, locking, fatigability, and dislocation.  The Veteran indicated that he had constant left hip pain, which he rated at 10 out of 10, which was elicited by physical activity and was not relieved.  The Veteran indicated that he had no left hip function during flare-ups of pain.  The Veteran described functional impairment of reduced mobility, inability to run or jog, and pain with walking.  At the February 2015 VA examination, the Veteran reported left hip pain status post arthroscopic surgery to correct a torn cartilage with no flare-ups or functional impairment.  

Initially, the Board finds that the weight of the lay and medical evidence of record demonstrates that, for the initial rating periods from September 1, 2007 to October 13, 2008 and from September 1, 2009, the Veteran did not have ankylosis of the left hip, malunion or nonunion of the left femur, or flail hip joint or leg discrepancy.  Therefore, DCs 5250, 5254, and 5255 cannot form the basis for a higher rating for any part of the initial rating period on appeal. 

As the Veteran was in receipt of a 10 percent rating under DC 5010-5003 for the initial rating periods from September 1, 2007 to October 13, 2008 and from January 1, 2009 to February 5, 2015, the Board will analyze both whether the criteria for a higher (compensable) or separate rating under DC 5251 for limitation of extension is warranted.  Such analysis is to determine whether a limitation of motion code should be used other than DC 5003 (but if so, the 10 percent rating under DC 5003 must be discontinued in favor of the 10 percent rating under a limitation of motion code, which is DC 5251.  See 38 C.F.R. § 4.71a, DC 5003 (provides for ratings based on limitation of motion under the appropriate diagnostic codes for the specific joint involved only if such limitation of motion is compensable).  The analysis as to whether there is limitation of motion (extension, flexion, or other limitation of motion under DC 5253) is also  necessary to determine whether the Veteran has separate compensable limitation of motion, that does not involve overlapping pain or symptoms under the limitation of motion diagnostic codes (DCs 5251, 5252, and 5253) to warrant separate 10 percent ratings.  See VAPGCPREC 23-97, 9-98 (analogous to knee ratings for 10 percent based on limitation of motion). 

After a review of all the clinical and lay evidence, the Board finds that the weight of the evidence is against assignment of a compensable rating under DC 5251 for left hip extension, for the initial rating periods from September 1, 2007 to October 13, 2008 and from January 1, 2009 to February 5, 2015.  For a compensable rating for limitation of extension under DC 5251, the evidence must indicate limitation of thigh extension at the hip to 5 degrees.  At no point during the above-referenced periods did the evidence show left thigh extension at the hip limited to 5 degrees, to include as due to pain and other orthopedic limiting factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-07.  The March 2007 and January 2009 VA examination reports show left thigh extension at the hip limited to 30 degrees, to include as due to pain and other orthopedic factors and after repetitive use testing.  

With respect to the initial rating period from February 5, 2015, the Veteran is in receipt of a 10 percent rating under DC 5010-5003 for limitation of left thigh extension.  The maximum rating under DC 5251 is 10 percent, so DC 5251 cannot form the basis for a higher initial rating for the initial rating period from February 5, 2015 based on limitation of thigh extension at the hip.  Moreover, as explained above, the assignment of a separate 10 percent rating constitutes pyramiding because the February 2015 VA examination report shows left hip extension to 15 degrees (noncompensable left hip extension), to include as due to pain and other orthopedic factors, and the Veteran was already in receipt of a 10 percent rating for the same pain that results in noncompensable painful motion under DC 5003.  38 C.F.R. § 4.14, 4.59, 4.71a. 

After a review of the clinical and lay evidence, the Board finds that, for the initial rating periods from September 1, 2007 to October 13, 2008 and from January 1, 2009, an initial rating in excess of 10 percent for left hip flexion is not warranted under DC 5252.  During the above-referenced periods, the Veteran was in receipt of a 10 percent rating under DC 5003 for noncompensable limitation of motion due to pain.  DC 5003 provides for ratings based on limitation of motion under the appropriate diagnostic codes for the specific joint involved only if such limitation of motion is compensable.  In this case, at no point during the above-referenced periods did the Veteran have compensable limitation of flexion of the left hip.  For a higher rating under DC 5252, the evidence must indicate limitation of left hip flexion to 45 degrees.  The most limitation of left hip flexion noted in the record is 90 degrees, to include as due to pain and other orthopedic factors.  The March 2007 VA examination report shows left hip flexion to 100 degrees, to include as due to pain and other orthopedic factors and after repetitive use testing.  The January 2009 and February 2015 VA examination reports show left hip flexion to 90 degrees, to include as due to pain and other orthopedic factors and after repetitive use testing.  Moreover, assignment of a separate 10 percent rating for left hip flexion would constitute pyramiding because the VA examination reports show left hip flexion to 90 degrees (noncompensable limitation of motion), to include as due to pain and other orthopedic factors and the Veteran is already in receipt of a 10 percent rating for noncompensable painful motion under DC 5003.  38 C.F.R. §§ 4.14, 4.59, 4.71a. 

After a full review of the clinical and lay evidence, the Board finds that for the initial rating periods from September 1, 2007 to October 13, 2008 and from September 1, 2009, a separate compensable rating or a higher (10 percent or higher) rating under DC 5253 are not warranted.  At no point during the initial rating period did the evidence show left hip limitation of rotation such that the Veteran cannot toe-out more than 15 degrees, limitation of adduction such that the Veteran cannot cross his legs, or left hip limitation of abduction such that motion is lost beyond 10 degrees, as assigned for a 10 percent rating under DC 5253.  The March 2007 VA examination report shows left hip adduction to 25 degrees, abduction to 30 degrees, external rotation to 60 degrees, and internal rotation to 40 degrees.  The January 2009 VA examination report shows left hip adduction to 10 degrees, abduction to 25 degrees, external rotation to 40 degrees, and internal rotation to 20 degrees.  The February 2015 VA examination shows left hip adduction to 25 degrees, abduction to 45 degrees, external rotation to 50 degrees, and internal rotation to 40 degrees.  The Veteran has not asserted, and the evidence does not otherwise reflect, that he cannot toe-out more than 15 degrees, that he cannot cross his legs, or that he has left hip limitation of abduction such that motion is lost beyond 10 degrees as a result of the left hip disability. 

The Board has considered the Veteran's complaints of left hip pain, stiffness, weakness, giving way, lack of endurance, and intermittent flare ups that cause the functional impairment as discussed above.  However, the record indicates that the Veteran's symptoms, to the extent that they limited left hip range of motion, are contemplated by the 10 percent rating under DC 5003 assigned for noncompensable painful or limited motion, to include as due to orthopedic factors and after repetitive use.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5003.  Moreover, the record does not show that the Veteran's limited motion was to such an extent that a higher initial rating than 10 percent would be warranted under any limitation of motion diagnostic code.  As the criteria for a 10 percent rating under limitation of motion diagnostic codes have not been met for any period (under DCs 5251, 5252, or 5253), it logically and factually follows that separate compensable limitations of motion are not warranted for separate compensable ratings based on limitation of motion under DC 5251, 5252, 5253.  See VAPGCPREC 23-97, 9-98 (by analogy).  For these reasons, the preponderance of the evidence weighs against a finding that the Veteran's left hip disability more closely approximates an initial rating in excess of 10 percent, or other separate ratings, at any point during the initial rating periods from September 1, 2007 to October 13, 2008 and from January 1, 2009.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; DeLuca, 8 Vet. App. at 206-07.

The Board has considered whether a separate rating is warranted for the left hip scar status post arthroscopic surgery; however, such a rating is not warranted because the record reflects that the Veteran had scars that were not painful or unstable, and the total area of all scars was less than 39 square centimeters (less than 6 square inches).  See 38 C.F.R. § 4.118, DCs 7801, 7802, 7804, 7805 (2015).  The January 2009 VA examination report shows that the Veteran had two elevated left hip scars, one of which measuring 2 cm by 2 cm and the other measuring 2 cm by 1.5 cm.  The scars had keloid formation and hyperpigmentation of less than six square inches and there was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, hypopigmentation, abnormal texture inflammation, edema, or limitation of motion as a result of the left hip scars.  The February 2015 VA examination report shows that the Veteran had a well-healed small punctate arthroscopic scar on the left hip.  38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the lumbar spine or left hip disabilities for any part of the rating period on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 
4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's lumbar spine disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's lumbar spine disability has manifested in degenerative arthritis of the lumbar spine, with forward flexion of 75 degrees and combined range of motion of the lumbar spine of 215 degrees, including due to pain and other orthopedic factors.  The schedular criteria for rating the lumbar spine disability specifically provide for ratings based on the presence of painful motion, whether or not such pain radiates, limitations of motion of the spine including due to pain and other orthopedic factors that result in functional impairment (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, Mitchell); other clinical findings such as muscle spasm, guarding, abnormal gait, and abnormal spinal contours; and on the basis of incapacitating episodes.  

In this case, comparing the Veteran's disability level and symptomatology and impairment of the lumbar spine to the rating schedule, the degree of disability of the lumbar spine throughout the entire initial rating period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  Stiffness is considered as similar to pain or painful motion, as it similarly limits motion; such limitation has also been considered in assigning the 10 rating.  The Board has additionally considered ratings under alternate schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  

In this case, the symptoms and functional impairment reported by the Veteran with respect to the lumbar spine disability are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on his daily life, to include functional impairment as reported by the Veteran, as well as assertions and medical findings of difficulties with bending, stooping, crouching, running, heavy lifting, and prolonged walking.  Back tenderness, pain, and even spasm or weakness of fatigability, if present, that may be associated with the reported activities of running or prolonged walking are part of the schedular rating criteria that are applied in rating back disabilities.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, Mitchell.  The forward flexion, or lateral or twisting movements required for lifting heavy objects (to the extent the lifting is performed by the back rather than only arms and shoulders) may suggest lifting of the objects in the position of forward flexion, although simply lifting objects may equally involve minimal back flexion or movement when lifting by primarily using the legs, arms, and shoulders.  As for functional impairment with respect to bending, crouching, and stooping, such impairment is specifically considered in the rating criteria which contemplate forward flexion and lateral bending on both sides of the lumbar spine.  For this reason, not all of the symptoms and limitations reported to be associated with the back disability necessarily involve usage or motion of the back, while others suggest limitations of flexion or limitations of various other movements of the back that are specifically part of the schedular rating criteria, namely, extension, lateral flexion, and rotation of the spine.  See Note (2) and Plate V.  Therefore, the Board finds that the record does not reflect that the lumbar spine disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher initial disability rating on an extraschedular basis.

The Board also finds that that all the symptomatology and impairment caused by the left hip disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria contemplate the Veteran's left hip disability and the symptoms associated with such disability including limitation of motion, due to pain and other orthopedic factors that result in reduced mobility, inability to run or jog, and pain with walking.  The schedular rating criteria pertaining to the Veteran's left hip disability provide for ratings based on limitation of motion, including due to pain and other orthopedic factors such as weakness, and lack of endurance.  38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  Stiffness is considered as similar to pain or painful motion, as it similarly limits motion; such limitation has also been considered in assigning the 10 percent rating.  To extent that feelings of weakness and giving way are due to pain or other orthopedic factors, such limitation has been considered in the schedular rating assigned for the left hip.  Finally, to the extent that pain, lack of endurance, or another orthopedic factor has caused the Veteran's reduced mobility, to include prolonged walking, running, or jogging, these symptoms and impairment are part of the schedular rating criteria that are applied in rating hip disabilities.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; DeLuca; Mitchell.  Therefore, the Board finds that the record does not reflect that the left hip disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher initial disability rating on an extraschedular basis.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  The Veteran is service connected for tinnitus, left hip strain with osteoarthritis and status-post arthroscopic surgery scars, left thigh limitation of extension, impairment of left thigh, lumbar spine DDD, status post spur excision from right elbow, status post trauma to the left fifth digit of the left hand, status post hemorrhoidectomy, right eyebrow scar, and right elbow scar. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In the absence of exceptional factors associated with the service-connected lumbar spine and left hip disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to the service-connected disabilities.  The record reflects that the Veteran works in project management for an energy company.  See February 2015 VA examination report.  To the extent that the service-connected disabilities cause any functional limitation, the schedular rating criteria are intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  As such, the Veteran is already being compensated for any difficulties at work resulting from the service-connected disabilities.  For the reasons above, and in light of the fact that the Veteran is currently working, the Board finds that a TDIU has not been raised and, therefore, is not before the Board on appeal.


ORDER

A disability rating of 10 percent for the service-connected lumbar spine disability, for the initial rating period from September 1, 2007 to February 5, 2015, is granted; a disability rating in excess of 10 percent, for the entire initial rating period from September 1, 2007, is denied.

A disability rating in excess of 10 percent for left hip strain with osteoarthritis and status post arthroscopic surgery scars, for the entire initial rating periods from September 1, 2007 to October 13, 2008 and from January 1, 2009, is denied.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


